THE COURT.
[1] In this case one A.T. Connard was the owner of one thousand shares of the capital stock of the Wm. H. Reid  Co., Inc., a corporation, at the time the plaintiff herein deposited with said corporation certain bonds of the Brandram-Henderson Company, as particularly set forth and described in the opinion this day rendered in the case of Comeau v. Keene, L.A. No. 12130 (ante, p. 256 [268 P. 1038]). On February 28, 1925, the said A.T. Connard died, and the defendant herein, the Bank of Italy, was, on or about the thirtieth day of April, 1925, duly appointed executor of the last will and testament of said A.T. Connard, deceased. In all other respects the facts in the present action are precisely like those in said action of Comeau v. Keene. Upon the authority of said case and for the reasons set forth therein, the judgment herein is affirmed. *Page 786